The bill in this case is by the appellee, a simple contract creditor, filed against its debtor and his alleged fraudulent grantees, to set aside and annul several conveyances made to each of said fraudulent grantees and subject the property conveyed to the satisfaction of the debt due the complainant.
The respondents' demurrer to the bill takes the points that the bill is multifarious because it joined several grantees of the debtor, who were claiming under separate and distinct conveyances, and that there is a misjoinder of parties defendant.
It is well settled that different grantees of the same debtor, though they claim and hold under different conveyances affecting different property, may be joined in the same bill to cancel such conveyances and subject the property to the satisfaction of the debts due from their common grantor. Wilson v. First Nat. Bank of Gadsden, 209 Ala. 70, 95 So. 340; Harrison et al. v. Stuart, 219 Ala. 405, 122 So. 623; McCarty v. Robinson et al., 222 Ala. 55, 130 So. 680.
Nor is such bill multifarious because it seeks, in the alternative, to have such conveyances declared a general assignment for the benefit of creditors. James Supply Co. et al. v. Frost et al., 214 Ala. 226, 107 So. 57; Smith v. Young,173 Ala. 197, 55 So. 425.
The demurrer to the bill was not well taken and was properly overruled.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur. *Page 48